Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF 99¢ ONLY STORES This certification is provided pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and accompanies the quarterly report on Form 10-Q (the "Report") for the period ended December 25, 2010 of 99¢ Only Stores (the "Issuer"). I, Eric Schiffer, the Chief Executive Officer of the Issuer certify that to the best of my knowledge: (i) the Report fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: February 2, 2011 By: /s/ Eric Schiffer Eric Schiffer, Chief Executive Officer
